Citation Nr: 0032200	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  98-10 493	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Whether the veteran is entitled to educational assistance 
benefits under Chapter 106, Title 10, United States Code, for 
periods of enrollment from August 26, 1991 to May 5, 1995.



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from November 1996 to July 
1997, and for two years, one month and eleven days prior 
thereto.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 determination 
of the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  On November 28, 1997, the RO received the veteran's 
informal application for retroactive Chapter 106 benefits for 
periods of enrollment from August 1991 to May 1995.  

2.  On January 23, 1998, the RO received the veteran's formal 
application for retroactive Chapter 106 benefits, and a VA 
Form 22-1999 (Enrollment Certification) certifying the 
veteran's enrollment in graduate courses from August 26, 1991 
to May 5, 1995.  


CONCLUSION OF LAW

The evidence does not satisfy criteria for entitlement to 
educational assistance benefits under Chapter 106, Title 18, 
United States Code, for periods of enrollment from August 26, 
1991 to May 5, 1995.  10 U.S.C.A. § 16132 (West 1991); 38 
C.F.R. §§ 21.4131, 21.7631 (1998 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's basic eligibility for Chapter 106 educational 
assistance benefits derives from his service in the Selected 
Reserve.  See 10 U.S.C.A. § 16132 (West 1991).  The issue 
before the Board is whether the veteran is entitled to the 
retroactive payment of these benefits for periods of 
enrollment from August 26, 1991 to May 5, 1995. 

The RO received the veteran's informal application for 
retroactive Chapter 106 benefits on November 28, 1997.  On 
January 23, 1998, the RO received the veteran's formal 
application for retroactive Chapter 106 benefits, which 
reflected that he had studied law and business from 1991 to 
1995 and received J.D. and M.B.A. degrees, and a VA Form 22-
1999 (Enrollment Certification) from an official at the 
University of Tulsa certifying the veteran's enrollment in 
graduate courses from August 26, 1991 to May 5, 1995.  Based 
on this information, in February 1998, the RO notified the 
veteran by letter that, because they received his enrollment 
certification on January 23, 1998, he was not entitled to 
Chapter 106 benefits for enrollment prior January 23, 1997, 
one year before the RO received the enrollment certification. 

The veteran alleges that he should be paid Chapter 106 
benefits retroactively for enrollment from August 1991 to May 
1995, on the bases that: (1) He did not learn of the VA's 
change in policy, which allowed educational assistance 
benefits to be used to pursue graduate study, until after his 
delimiting date of July 14, 1995; (2) If he had been informed 
of the change in policy earlier, he would have used his 
remaining three months and twenty-two days of Chapter 106 
benefits to pursue his graduate degrees.

During the pendency of the veteran's appeal, certain portions 
of 38 C.F.R. Part 21 that pertain to claims and effective 
dates for awards of educational assistance benefits were 
amended, effective June 3, 1999.  See 64 Fed. Reg. 23,769 
(1999).  The amendment established a standard that is to be 
applied uniformly to all of the educational assistance 
programs the VA administers for determining what constitutes 
a formal claim, an informal claim, and an abandoned claim.  
The amendment also established less restrictive effective 
dates for awards of educational assistance and time limits 
for completing claims and explained the VA's responsibilities 
when a claim is filed.  The amendment eliminated the 
regulatory provisions establishing the commencing date of an 
award as the later of one year before the date of receipt of 
claim or one year before the date of receipt of an enrollment 
certificate from the educational institution attended.  See 
64 Fed. Reg. 23769-23773 (May 4, 1999).  During proposed 
rulemaking, it was noted that delays in receipt of 
certification are typically the fault of educational 
institution and that the veteran has no control with regard 
to certification of enrollment.  63 Fed. Reg. 23409 (April 
29, 1998).  

When a law or regulation changes after a claim has been 
filed, but before the judicial appeal process has been 
completed, the version most favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Regulations in effect prior to June 3, 1999 provide 
that, in a case in which the veteran is entering or 
reentering into a program of training, including a reentrance 
following a change of program or educational institution, the 
commencing date of an award of educational assistance 
benefits is the latest of the following dates: the date 
certified by the educational institution under paragraph (b) 
or (c); the date one year prior to the VA's receipt of the 
claimant's application or enrollment certification, whichever 
is later; the effective date of the course approval, or one 
year before the VA receives the approval notice, whichever is 
later; or, the date of a reopened application under paragraph 
(d).  38 C.F.R. §§ 21.4131, 21.7631 (1998).   In summary, the 
regulations in effect prior to June 3, 1999 prohibited an 
award of educational assistance for any period earlier than 
one year prior to the date of receipt of the application or 
enrollment certification, whichever is later.

According to amended regulations, in a case in which a 
veteran is entering or reentering into a program of training, 
including a reentrance following a change of program or 
educational institution, the commencing date of the award of 
educational assistance is the latest of the following dates: 
(i) the date the educational institution certifies under 
paragraph (b) or (c); (ii) one year before the date of the 
claim as determined by 21.1029(b); or (iii) the effective 
date of the approval of the course, or one year before the VA 
receives the approval notice, whichever is later.  38 C.F.R. 
§§ 21,4131, 21.7631 (2000).

In September 2000, the RO provided the veteran the revised 
regulations in a supplemental statement of the case and an 
opportunity to respond thereto, but did not analyze the 
veteran's claim pursuant to the revised regulations.  The 
veteran has not, however, been prejudiced as a result thereof 
because, overall, the revised regulations do not affect the 
veteran's claim in this case.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Although the revised criteria no 
longer place any importance on the receipt date of the 
enrollment certification, under both the former and revised 
regulations, the veteran cannot be paid educational 
assistance benefits for any period of enrollment occurring 
one year prior to the RO's receipt of the veteran's 
application for such benefits.  Inasmuch as the RO received 
the veteran's informal application for such benefits on 
November 28, 1997, the veteran is not entitled to Chapter 106 
benefits for enrollment prior to November 28, 1996 (one year 
before the RO received the Chapter 106 application).  In this 
case, the receipt date of the application, rather than the 
receipt date of the enrollment certification, governs.  

The Board is sympathetic to the arguments advanced by the 
veteran; however, the legal criteria governing the payment of 
Chapter 106 educational assistance benefits are clear and 
specific, and binding upon the Board.  Since payment of 
government benefits must be authorized by statutes and 
regulations, and pertinent regulatory provisions provide that 
the veteran has not satisfied criteria for the payment of 
those benefits, the veteran's assertions fail.  As the law in 
this case is dispositive, the veteran's claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to educational assistance benefits under Chapter 
106, Title 10, United States Code, for periods of enrollment 
from August 26, 1991 to May 5, 1995, is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

